Name: Commission Delegated Regulation (EU) 2019/694 of 15 February 2019 supplementing Regulation (EU) No 1303/2013 of the European Parliament and of the Council with regard to the form of financing which is not linked to costs of the relevant operations
 Type: Delegated Regulation
 Subject Matter: European Union law;  EU finance;  energy policy;  soft energy
 Date Published: nan

 6.5.2019 EN Official Journal of the European Union L 118/4 COMMISSION DELEGATED REGULATION (EU) 2019/694 of 15 February 2019 supplementing Regulation (EU) No 1303/2013 of the European Parliament and of the Council with regard to the form of financing which is not linked to costs of the relevant operations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1303/2013 of 17 December 2013 of the European Parliament and of the Council laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (1), and in particular Article 67(5a) thereof, Whereas: (1) Point (e) of the first subparagraph of Article 67(1) of Regulation (EU) No 1303/2013 was inserted by Regulation (EU, Euratom) 2018/1046 (2) and introduced a form of financing which is not linked to costs of the relevant operations but is based on the fulfilment of conditions (financing conditions) related to the realisation of progress in implementation or the achievement of objectives of the programmes. (2) Taking into account the current stage of the programming period 2014-2020, different thematic areas in which this form of financing could be effectively used and could demonstrate its benefits in terms of simplification and reduction of administrative burden for beneficiaries and managing authorities while not triggering significant changes to existing programmes were examined. Energy efficiency measures and energy from renewable sources have been extensively supported from the European Regional Development Fund (ERDF) and the Cohesion Fund in the 2014-2020 and preceding budgetary periods. Those measures constitute an area of support including relatively homogeneous types of interventions (such as insulation measures, change of heating system or electronic appliances with enhanced efficiency), where beneficiaries or the final recipients of support in practice are often natural persons or SMEs. (3) As a result, it is appropriate to establish detailed modalities for financing conditions for energy efficiency measures and energy from renewable sources and for their application within the existing legal framework, including the methodology to determine the amount corresponding to the applicable financing conditions and the arrangements for the operation subject to the reimbursement based on financing conditions. The detailed methodology should determine the link between the amount and the fulfilment of the final financing conditions, while the amount should be independent of the cost of the activities within the operation that will contribute to the final financing conditions. (4) In particular, in order to ensure that the calculation method used for the purposes of establishing the amount related to the fulfilment of the financing conditions takes due account of reasonable assumptions based on foreseeable trends in technological development and related changes in investment costs for different types of interventions contributing to the overall fulfilment of the financing conditions, the reference period applied should relate to the last years where data is available for similar investments. (5) It should be specified how existing provisions on payment applications should be implemented in this context in accordance with Article 131(1), second subparagraph, of Regulation (EU) No 1303/2013. (6) In addition, it should be recalled that specific requirements linked to management verifications and audits for operations subject to reimbursement based on financing conditions are set out in Regulation (EU) No 1303/2013, notably in Article 67(1) and Article 125(4)(a) thereof. These should be reflected in the provisions on the set-up of this type of operations as specified in point 4 of the Annex. In particular, verifications and audits should not happen at the level of individual investments given that it is the beneficiary who reports fulfilment of the financing conditions to the managing authority. Furthermore, supporting documents relating to the underlying expenditure should be neither subject to audit, nor to management verifications given that amounts linked to the operation are pre-defined. (7) The measures provided for in this Regulation have been subject to consultation of experts designated by each Member State in accordance with the principles laid down in the Interinstitutional Agreement on Better Law-Making (3), in accordance with Article 149(3a) of Regulation (EU) No 1303/2013. (8) In order to ensure that the designated authorities can effectively make use of the new provisions which apply from 2 August 2018 in accordance with Article 282 of Regulation (EU, Euratom) 2018/1046, this Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope 1. This Regulation establishes detailed modalities for financing conditions that may be used for the reimbursement of expenditure by the managing authority to beneficiaries under the financing which is not linked to costs of the relevant operations referred to in point (e) of the first subparagraph of Article 67(1) of Regulation (EU) No 1303/2013 and for their application. 2. The areas of expenditure that may be subject to financing which is not linked to costs shall be energy efficiency measures and energy from renewable sources as detailed in the Annex. Article 2 Definitions For the purpose of this Regulation, the following definitions apply: (1) financing conditions means the conditions to be fulfilled for the reimbursement of expenditure under the financing which is not linked to costs, consisting of a series of intermediate and final financing conditions undertaken to contribute towards the fulfilment of a pre-defined objective; (2) operation subject to reimbursement based on financing conditions means a single operation within the meaning of Article 2(9) of Regulation (EU) No 1303/2013, consisting of all the tasks implemented to fulfil intermediate and the final financing conditions. Article 3 Modalities for the financing conditions and their application 1. Final financing conditions shall be determined in accordance with the Annex. 2. Modalities for the application of the financing conditions as regards the methodology for the establishment of the related pre-defined amount of expenditure to be reimbursed and the submission of information to the Commission for the set up of the operation subject to reimbursement based on financing conditions shall be determined in accordance with the Annex. Article 4 Elements for payment applications 1. The costs calculated on the applicable basis to be included in a payment application in accordance with Article 131(2) of Regulation (EU) No 1303/2013 shall be the pre-defined amount corresponding to each fulfilled financing condition. That amount shall be included in payment applications together with the reference of the concerned operation, in accordance with the model for payment applications set out in Commission Implementing Regulation (EU) No 1011/2014 (4). 2. The total eligible expenditure for an operation subject to reimbursement based on financing conditions shall not exceed the pre-defined amount of expenditure corresponding to the final financing condition calculated on the basis of the methodologies set out in the Annex. Article 5 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 February 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 320. (2) Regulation (EU, Euratom) 2018/1046 of the European Parliament and of the Council of 18 July 2018 on the financial rules applicable to the general budget of the Union, amending Regulations (EU) No 1296/2013, (EU) No 1301/2013, (EU) No 1303/2013, (EU) No 1304/2013, (EU) No 1309/2013, (EU) No 1316/2013, (EU) No 223/2014, (EU) No 283/2014, and Decision No 541/2014/EU and repealing Regulation (EU, Euratom) No 966/2012 (OJ L 193, 30.7.2018, p. 1). (3) Interinstitutional Agreement between the European Parliament, the Council of the European Union and the European Commission of 13 April 2016 on Better Law-Making (OJ L 123, 12.5.2016, p. 1). (4) Commission Implementing Regulation (EU) No 1011/2014 of 22 September 2014 laying down detailed rules for implementing Regulation (EU) No 1303/2013 of the European Parliament and of the Council as regards the models for submission of certain information to the Commission and the detailed rules concerning the exchanges of information between beneficiaries and managing authorities, certifying authorities, audit authorities and intermediate bodies (OJ L 286, 30.9.2014, p. 1). ANNEX Modalities concerning the financing conditions and their application for energy efficiency measures and energy from renewable sources 1. Scope This Annex shall apply to energy efficiency investments and energy from renewable sources under thematic objective 4 for the ERDF and the Cohesion Fund. 2. Final financing condition (1) The final financing condition for energy efficiency measures and for energy from renewable sources shall be energy efficiency achievement expressed in energy savings in kWh/year or tonnes of CO2 emissions reduction as described in the common output indicators in Annex I to Regulation (EU) No 1301/2013. (2) Energy savings in kWh/year or CO2 emissions reduction shall be defined on the basis of one of the calculation methods defined in Annex V(1)(a), (b) or (c) of Directive 2012/27/EU of the European Parliament and of the Council (1). 3. Methodology to establish the amount corresponding to the final financing condition (1) For the application of the final financing condition, the amount of eligible expenditure corresponding to the final financing condition shall be established by a fair, equitable and verifiable calculation method based on one of the following: (a) statistical data, other objective information or an expert judgement; (b) verified historical data related to energy efficiency measures and energy from renewable sources schemes. (2) The calculation method shall take account of reasonable assumptions regarding the trends and likely technological changes that may have implications on the costs of planned investments contributing to the fulfilment of the final financing condition during the envisaged timeline of implementation of the operation. 4. Set-up for operations subject to reimbursement based on financing conditions For the application of the financing conditions, the following shall apply: (a) the operation subject to reimbursement based on financing conditions is related to the realisation of progress in the implementation or the achievement of objectives of the programme; (b) the beneficiary of the operation subject to reimbursement based on financing conditions is either the managing authority or an intermediate body with the necessary arrangements ensuring separation of functions in accordance with Article 125(7) of Regulation (EU) No 1303/2013; (c) the operation subject to reimbursement based on financing conditions is implemented on the basis of a planned timeline for the completion of intermediate or final financing conditions; (d) the operation subject to reimbursement based on financing conditions is completed or fully implemented before the end of the eligibility period set out in Article 65(2) of Regulation (EU) No 1303/2013; (e) when determining intermediate financing conditions, corresponding amounts of expenditure are set out in advance; (f) the mechanism to measure and monitor the progress towards the fulfilment of the financing conditions allows the verification of the fulfilment of each financing condition; (g) the operation subject to reimbursement based on financing conditions is excluded from the population referred to in Article 28(3) of Delegated Regulation (EU) No 480/2014 for the purposes of sample of operations referred to in Article 127(1) of Regulation (EU) No 1303/2013. 5. Submission of information to the Commission Member States shall submit information to the Commission on the elements set out in points 2, 3 and 4 describing how the operation subject to reimbursement based on financing conditions shall function before the start of its implementation. (1) Directive 2012/27/EU of the European Parliament and of the Council of 25 October 2012 on energy efficiency, amending Directives 2009/125/EC and 2010/30/EU and repealing Directives 2004/8/EC and 2006/32/EC (OJ L 315, 14.11.2012, p. 1).